Citation Nr: 1425049	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-26 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for severe peripheral vascular disease.

4.  Entitlement to service connection for renal artery stenosis/renal insufficiency.


REPRESENTATION

Appellant represented by:  Irma J. Hines, Agent 

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1978 to June 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that denial.  The issues of service connection for coronary artery disease, severe peripheral vascular disease and renal artery stenosis/renal insufficiency are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

By resolving all doubt in favor of the Veteran, the evidence of record demonstrates that his hypertensive disorder began or was otherwise incurred in military service.


CONCLUSION OF LAW

The criteria establishing service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the favorable decision with regards to the issue of service connection for hypertension, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

As an initial matter, the Board concedes that the Veteran currently has a current diagnosis of hypertension.  Thus, the first element of service connection has been met.  

Next, it does not appear that the Veteran was diagnosed with hypertension on entrance into military service; his entrance examination from June 1978 is not of record.  In light of this, the Board resolves doubt in favor of the Veteran as to that issue.  Therefore, the Veteran is considered sound with regards to his hypertensive disorder on entrance into military service.  See 38 U.S.C.A. § 1111 (West 2002).

The Veteran's service treatment records do not document any diagnosis of hypertension during military service.  However, the following blood pressure readings were obtained during military service:  




Date/Treatment
Blood Pressure Reading
August 1978 Treatment Note
150/92
October 1978 Treatment Note
154/98
January 1981 Exam
140/90
April 1981 Exam
134/80
April 1981 Echocardiogram (ECG)
134/86
June 1981 Treatment Note
138/90
June 1981 Inpatient Record
148/98
July 1982 ECG
122/86
September 1982 Exam
126/76
September 1982 ECG
128/72
September 1983 Exam
134/78
May 1984 Separation Exam
200/100

The Veteran has submitted an opinion from a military physician, Dr. C.J.B., dated October 2010, which in pertinent part opined: "It is my professional opinion that [the Veteran has] a service-connected disability resulting from untreated hypertension that began while he was on active duty with the U.S. Army.  Although his hypertension was well-documented by multiple elevated blood pressure readings, some dangerously elevated, he was never treated for same during his active duty tenure."  Based on the Veteran's elevated blood pressure readings in service particularly on separation from service, as well as Dr. C.J.B.'s opinion, the Board resolves all doubt in the Veteran's favor as to the issue of whether his hypertension began or was otherwise incurred during military service; the Board finds that his hypertension initially manifested during military service, although he was not diagnosed for that condition until after military service.  

Accordingly, the Board finds that service connection for hypertension is warranted on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Walker, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for hypertension is granted.


REMAND

As an initial matter, the Board notes that the Veteran has asserted that all of his currently nonservice-connected cardiac disorders are the result of tobacco use during military service.  Since the Veteran filed his claim after June 9, 1998, VA law and regulations do not permit service connection for disabilities due to his tobacco product use during service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2013).  Accordingly, the Board will no longer pursue any further assistance in developing his claims with respect to that theory of entitlement advanced on appeal.

Notwithstanding, the Veteran submitted a private opinion from Dr. W.R.L., dated April 2014, which indicated that his currently diagnosed coronary artery disease, severe peripheral vascular disease and renal insufficiency "could be caused by and would be worsened by untreated hypertension."  The Board notes that this opinion is speculative, see Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative), and conclusory in nature, without any supporting rationale.

Likewise, the opinion from Dr. C.J.B., dated October 2010, indicated that "[h]is untreated hypertension was/is the main causative factor in regard to his secondary medical problems, i.e., coronary artery disease, severe peripheral vascular disease, renal failure, among others."  (Emphasis added).  The Board notes that the opinion is not adequate, as it takes into account nonservice-connected factors and does not provide any supporting rationale for accepting hypertension as the "main causative factor," but rules out the other non-hypertensive factors as the main cause.  

Accordingly, the Board finds that the case needs to be remanded in order to obtain an adequate examination and medical opinion in this case.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, the Veteran should be asked to identify any ongoing private and VA treatment that he may be receiving for his cardiac disorders and any identified records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his cardiac disorders to include coronary artery disease, severe peripheral vascular disorder and renal artery stenosis/renal insufficiency, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any heart, vascular or kidney disorders, to include specifically claimed coronary artery disease, severe peripheral vascular disorder and renal artery stenosis/renal insufficiency.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify each heart, vascular and kidney disorders found, including coronary heart disease, severe peripheral vascular disease, and renal artery stenosis/renal insufficiency.  

For each identified disorder found, to include coronary artery disease, severe peripheral vascular disease and renal artery stenosis/renal insufficiency, the examiner should opine as to whether such disorders more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service.  

The examiner should additionally provide an opinion as to whether the Veteran's hypertension more likely, less likely or at least as likely as not, caused the Veteran's coronary artery disease, severe peripheral vascular disease, renal artery stenosis/renal insufficiency, or any other diagnosed disorder.  The examiner should specifically address Dr. C.J.B.'s October 2010 opinion and Dr. W.R.L.'s April 2014 opinion.  

The examiner should finally opine whether the Veteran's coronary artery disease, severe peripheral vascular disease, renal artery stenosis/renal insufficiency, or any other diagnosed disorder was aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his hypertension.  

The examiner should address any lay evidence provided by the Veteran as a medical professional, as well as the medical evidence in the claims file.  The examiner should also address any lay evidence respecting symptomatology suffered during and after service and any evidence of continuity of symptomatology since discharge from service.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for coronary artery disease, severe peripheral vascular disease, and renal artery stenosis/renal insufficiency, all to include as secondary to hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


